UNITED STATES SECURIITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1551 Second Street, Sarasota, Florida 34236 (Address of principal executive offices) (416) 918-6987 (Registrant’s telephone number, including area code) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 12, 2010, there were 99,665,228 common shares issued and outstanding. PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Financial Statements (unaudited) For the 3 Month period ended March 31, 2009 Amounts expressed in US Dollars Index Consolidated Interim Balance Sheets as at March 31, 2010 (unaudited) and December 31, 2009 (audited) 3 ConsolidatedInterim Statements of Operations for the 3 month periods endedMarch 31, 2010 and March 31, 2009 for the cumulative period since inception (unaudited) 4 ConsolidatedInterim Statements of Cash Flows for the 3 month periods endedMarch 31, 2010 and March 31, 2009 and for the cumulative period since inception (unaudited) 5 ConsolidatedInterim Statements of Changes in Stockholders’ Deficiency for the period since inception (unaudited) 6-8 Condensed Notes to Consolidated Interim Financial Statements (unaudited) 9- 12 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Balance Sheets As of March 31, 2010 and December 31, 2009 (Amounts expressed in US Dollars) March 31 December 31 $ $ ASSETS CURRENT ASSETS Cash License for SWEG technology, net of amortization LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Payable to Boreas Research for SWEG license Loans from shareholders Going Concern (Note 2) STOCKHOLDERS’ EQUITY (DEFICIENCY) CAPITAL STOCK ADDITIONAL PAID-IN-CAPITAL DEFICIT, ACCUMULATED DURING THE DEVELOPMENT STAGE ) ) The Notes form an integral part of the consolidated interim financial statements 3 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Operations and Comprehensive Loss For the 3 Month periods ended March 31, 2010 and March 31, 2009 and the cumulative period since Inception (Amounts expressed in US Dollars) 3 Months 3 Months Cumulative ended ended Since March 31 March 31 Inception $ $ $ OPERATING EXPENSES Interest Income ) ) ) Forgiveness of accounts payable and loans ) General and administrative expenses Loss on Foreign Exchange Amortization - Project development costs Interest Expense - - NET LOSS AND COMPREHENSIVE LOSS ) ) ) Net loss per share, basic and diluted $ ) $ ) Weighted average common shares outstanding The Notes form an integral part of the consolidated interim financial statements 4 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Cash Flows For the 3 Month Periods ended March 31, 2010 and March 31, 2009 and the cumulative period since inception (Amounts expressed in US Dollars) 3 Months 3 Months Cumulative ended ended Since March 31 March 31 Inception $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments for items not affecting cash Amortization Shares issued for services rendered - - Forgiveness of accounts payable and loans ) Increase (decrease) in accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from Shareholders - Proceeds from sale of capital stock Net cash provided by financing activities - - NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of period - CASH, END OF PERIOD INCOME TAXES PAID - - - INTEREST PAID - - NON-CASH TRANSACTIONS - PURCHASE OF SWEG TECHNOLOGY FOR SHARES - - PURCHASE OF SWEG TECHNOLOGY BY SUBSIDIARY FOR NOTE PAYABLE - The Notes form an integral part of the consolidated interim financial statements 5 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until March 31, 2010 (Amounts expressed in US Dollars) Deficit Common Additional accumulated Common Stock Common Paid-In during the Total Stock Number of Stock Capital development Shareholders' Amount Shares Subscribed (Discount) stage Equity $ Balance at November 16, 2000 Issuance of common stock for cash Net Loss for the Period ) ) Balance as of December 31, 2000 - ) 32 Issuance of stock for cash Issuance of stock for cash Issuance of stock for cash Currency Translation Net Loss for the Year ) ) Balance as of December 31, 2001 - ) ) Expiration of recission offer for sale of stock 64 Net Loss for the Year ) ) Balance as of December 31, 2002 - ) ) The Notes form an integral part of the consolidated interim financial statements 6 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until March 31, 2010 (Amounts expressed in US Dollars) Stock split 5:1 ) - Shares issued for services rendered Net Loss for the Year ) ) Balance as of December 31, 2003 - ) ) Stock split 7:1 ) - Shares issued for services rendered 30 Shares subscribed Shares issued for services rendered 44 Net Loss for the Year ) ) Balance as of December 31, 2004 ) ) Shares issued for services rendered Net Loss for the Year ) ) Balance as of December 31, 2005 ) ) Net Loss for the Year ) ) Balance as of December 31, 2006 ) ) Net Loss for the Year ) ) Issue shares bought under subscription ) - Balance as of December 31, 2007 - ) ) The Notes form an integral part of the consolidated interim financial statements 7 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until March 31, 2010 (Amounts expressed in US Dollars) Shares issued for services rendered Net Loss for the period ) ) Balance as of December 31, 2008 - ) ) Reverse Stock split 1:100 ) ) - Shares issued for services rendered Purchase of SWEG license for shares Net Loss for the Year ) ) Balance as of December 31, 2009 - ) Net Loss for the Year ) ) Balance as of March 31, 2010 - ) The Notes form an integral part of the consolidated interim financial statements 8 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 3 months ended March 31, 2010 (unaudited) Amounts expressed in US Dollars NOTES TO INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of all recurring accruals considered necessary for fair presentation) have been included as necessary in order to make the financial statements not misleading.Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. Interim financial statements should be read in conjunction with the Company’s annual audited financial statements. 1. GENERAL a)Description of the Business First National Energy Corporation (the Company) was incorporated in the State of Delaware on November 16, 2000, with the name Capstone International Corporation.On March 28, 2004, the Company changed its name to First National Power Corporation. On February 12, 2009, the Company relocated its charter to the State of Nevada and changed its name to First National Energy Corporation. As part of reorganization, the Company increased its authorized capital to 300 million common shares and effected a 100 for 1 reverse stock split of its issued and outstanding shares of common stock. The accompanying financial statements reflect all share data based on the 100 for 1 reverse common stock split. The Company’s business purpose is the provision of wind-driven solutions for power generation. Current projects for the Company are the completion of power generation projects from supplemental wind generation technologies. b)Purchase of Technology License On April 20, 2009, the Company entered into a preliminary letter of intent with Boreas Research Corporation (“Boreas”), a Florida corporation, pursuant to which the Company would acquire a territorial license to certain rights in alternative energy technology of Boreas, in exchange for a quantity of newly issued common shares of the Company. Such letter of intent was superseded by a Technology License and Stock Purchase Agreement (the “Agreement”) between the Company and Boreas that was consummated on May 25, 2009 (the “Closing”), at which time the Company issued the stockholders of Boreas 98,800,000 new restricted and unregistered common shares of the Company and agreed to pay certain future royalties to Boreas from net revenues realized by the Company from the technology license. The consideration issued in the transaction was determined as a result of arm’s-length negotiations between the parties. The preliminary letter of intent was reported by the Company on form 8-K to the Securities and Exchange Commission (“SEC”) on April 21, 2009, and the Agreement was annexed to an information statement on form 14-C filed with the SEC in preliminary and definitive forms on April 22, 2009 and May 4, 2009, respectively.The definitive information statement was mailed to the shareholders of the Company on May 4, 2009. 9 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 3 months ended March 31, 2010 (unaudited) Amounts expressed in US Dollars The Company obtained written consent to the Agreement and the transaction from the holders of 55.82% of its issued and outstanding shares of common stock in lieu of a meeting of stockholders. On May 14, 2009, the Company and Boreas amended the Agreement by making and entering into a First Amendment of Technology License and Stock Purchase Agreement (the “Amendment”), pursuant to which (1) Boreas elected, as authorized by the Agreement, to cause the new restricted and unregistered common shares of the Company due to Boreas at the Closing to be issued to the stockholders of Boreas, and (2) the Company and Boreas agreed to reduce the number of new restricted and unregistered common shares of the Company to be issued at the closing of the transaction, from 98,915,000 shares to 98,800,000 shares. In exchange for the Company acquiring the technology license from Boreas at the Closing pursuant to the Agreement (as amended by the Amendment), the shareholders of Boreas received an aggregate of 98,800,000 new restricted and unregistered common shares of the Company's common stock. Accordingly, the Boreas Shareholders now own 99.13% of the Company's 99,665,228 outstanding shares. No finder’s fees were paid or consulting agreements entered into by the Company in connection with the transaction. The Company has valued the technology license received from Boreas at the Closing on the books of the Company at $1,855,605 after consulting with an outside valuation expert. Also upon the Closing, Mr. Peter Wanner, then the sole member of the Company’s board of directors, appointed Douglas Lindeblom and Gianni Caputo to vacant positions on the Company’s board of directors, and the new board of directors, as so constituted, elected the following officers: Douglas Lindeblom - Chairman, Chief Executive Officer and President Peter Wanner - Chief Operating Officer, Treasurer and Chief Financial Officer Gianni Caputo - Vice President and Secretary Prior to the transaction, there were no material relationships between the Company and Boreas, between Boreas and the Company’s affiliates, directors or officers, or between any associates of Boreas and the Company’s officers or directors. All of the Company’s transaction liabilities were settled on or immediately following the Closing. Upon the Closing on May 25, 2009, the Company was no longer deemed to be a "shell company" as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the "Exchange Act"). Accordingly, the Company filed an amended current report on Form 8-K/A with the SEC on May 26, 2009, setting forth the information that would be required if the Company were filing a general form for registration of securities on Form 10 under the Exchange Act. c)Further Purchase of Technology License On March 22, 2010, Pavana Power Corporation, a Nevada corporation, the Company’s wholly-owned subsidiary, acquired an exclusive, territorial 25 year license for the Republic of India (“India”), from Boreas Research Corporation (‘Boreas”, the stockholders of whom hold controlling interests in the Company), pursuant to which the Company’s subsidiary acquired technology rights for India in the technology of Boreas that maximizes the energy productivity of existing wind turbines by capturing energy that flows through and underneath existing wind turbine systems.The consideration due from the Company’s subsidiary to Boreas for the license is a deferred cash payment of $600,000, and a future royalty equal to 5% of the subsidiary’s “EBITDA” (revenues before interest, taxes, depreciation and amortization) from exploitation of the acquired license. The transaction was measured at the exchange amount which is the amount agreed upon between the related parties. 10 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 3 months ended March 31, 2010 (unaudited) Amounts expressed in US Dollars 2. GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America and applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has not generated any revenues from its planned principal operations through March 31, 2010 has recorded losses since inception, has negative working capital, has yet to achieve profitable operations and expects further losses in the development of its business.These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. 3. BASIS OF CONSOLIDATION The consolidated financial statements include the accounts of First National Energy Corporation and its wholly-owned subsidiary Pavana Power Corporation. All material inter-company amounts have been eliminated. 4. LICENSE FOR SWEG TECHNOLOGY Cost Accumulated Amortization Net Book Value Net Book Value North American Technology License $ Indian Technology License $ $
